DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 5,750,017) in view of Arnold (Plating, Non-Patent Literature cited in, and copy of included in parent application) and Kiso et al. (US 2008/0173550).
Considering claims 14 and 16, Zhang teaches tin alloy plating on substrates with a grain size of about 2-8 microns (abstract) used in soldered connections (Column 1 lines 9-20).  The tin alloys are taught to have a small grain size and also a well-polygonized grain structure (Column 4 lines 25-31) and where these features suppress tin whisker growth (Column 1 lines 31-54).  Zhang also teaches where the thickness of the plating is advantageously about 3-6 µm (Column 3 lines 48-55).  However, Zhang does not teach the claimed Sn-Ge alloy or uniform coating.
In a related field of endeavor, Arnold teaches electroplated tin coatings that reduce and/or prevent the growth of tin whiskers (abstract).  Arnold teaches where electroplated tin alloy coatings (e.g. codeposited metals) of 1-2% (i.e. wt.%) of metals including Ge, Au, Pb, Ni, Sb, Co, and Cu reduce the number of tin whiskers to a negligible amount (p.97, 3rd full paragraph).
As both Zhang and Arnold teach Sn alloy platings designed to suppress whisker growth, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Zhang with the Sn-Ge alloy composition as taught by Arnold as this is taught to reduce the number of tin whiskers to a negligible amount and one would have had a reasonable expectation of success.  
Further, the thickness of the plating and the percentage of Ge taught by modified Zhang overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no objective evidence demonstrating a criticality to the claimed ranges has been presented.
Kiso teaches a tin alloy plating film containing antimony, silver, etc. (abstract) which inhibits whisker formation and having excellent uniformity ensuring good solderability and solder bondability (Paragraph 8).  Further, uniform thickness is taught to improve solderability (Paragraph 6).
As Zhang, Arnold, and Kiso teach Sn plating which mitigate whisker formation they are considered analogous.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Zhang and Arnold with the uniform thickness taught by Kiso as this is known to improve solderability and one would have had a reasonable expectation of success.
Considering claims 18-19, modified Zhang does not expressly teach the claimed no whisker growth after 6 or 12 months as claimed.  However, modified Zhang teaches a substantially identical electroplated Sn-Ge coating as that which is claimed and one would reasonably expect the coating of modified Zhang to possess the claimed lack of whisker growth as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 13 April 2022, with respect to 35 USC 103 rejections of claim 14 in view of Arnold have been fully considered and are partially persuasive.  The rejection of claim 14 has been withdrawn.  Applicant has amended the claim to recite features not disclosed by Arnold and therefore the rejection is withdrawn.
Applicant's arguments filed 13 April 2022 regarding art rejections in view of Zhang and Arnold have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that the 1.0-1.1 wt.% of Ge in the Sn coating results in the properties of claims 14, 16, 18, and 19 and that this demonstrates a criticality and that this is an unexpected result (remarks p.6, 3rd – 4th paragraphs).  This is not persuasive as this does not demonstrate a criticality as this amounts to argument alone as there is no objective evidence comparing the instant claims to the closest prior art of the known alloy of Arnold and argument is insufficient to rebut the prima facie case.  See MPEP 2145 (I).  Applicant’s attention is directed to MPEP 716.02 for submission of objective evidence and to MPEP 716.02(e) for information regarding submission of evidence for comparison with the closest art.  
Regarding unexpected results, applicant has not established "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  See MPEP 716.02(b).  Further, applicant’s argument that 1.0-1.1 wt.% Ge demonstrates criticality is not commensurate in scope with the instant claims which recite up to 2.0 wt.% Ge.  See MPEP 716.02(d).  Absent an objective comparison to the closest prior art, the rejection in view of Zhang and Arnold is maintained as no demonstration of criticality or unexpected results has been presented.
Applicant argues that Zhang in view of Arnold does not reasonably suggest the claimed Sn-Ge alloy as Zhang only teaches electroplating of copper and tin rather than the claimed germanium (remarks p.7).  This is not persuasive as applicant is reminded that the rejection is made in view of Zhang and Arnold and that one cannot show non-obviousness by attacking references individually where the rejection is made in combination.  See MPEP 2145 (IV).  Further, Zhang teaches the electroplating of tin and tin alloys (abstract) with a grain structure which suppresses tin whisker growth (Column 1 lines 31-54).  Arnold teaches where Sn-alloys containing 1-2% germanium reduce the number of tin whiskers (p.97, 3rd full paragraph).  This is considered sufficient rationale for combination to one of ordinary skill in the art as this is considered a combination of features conventionally known to reduce tin whisker formation and one would have had a reasonable expectation of success.
Applicant’s arguments, see remarks, filed 13 April 2022, with respect to 35 USC 103 rejections of claim 20 in view of Zhang, Arnold, and Iseki have been fully considered and are persuasive.  The rejection of claim 20 has been withdrawn.  Applicant has amended the claims beyond the scope of these references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784